EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C.SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Flint Telecom Group, Inc. (the "Company") on Form10-Q for the quarter ended March 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Form10-Q"), I, Vincent Browne, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Form10-Q fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and (2) The information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. DATED: May 20, 2009/S/ Vincent Browne VINCENT BROWNE CHIEF EXECUTIVE OFFICER
